DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant’s election of Group II, claims 6-10, and SEQ ID NO 262 in the reply filed on 25 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 July 2022.

Claim Status
3. Claims 1-17 are currently pending.
Claims 1-5 and 11-17 are withdrawn, as discussed in the Elections/Restrictions section above.
Claims 6-10 are under examination herein.
Claims 6-10 are rejected.
Claim 6 is objected to.

Priority
4. The instant application claims the benefit of priority to Japanese Patent Application No. JP2017-247826 filed 25 December 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The claim to the benefit of priority is acknowledged. As such, the effective filing date of claims 6-10 is 25 December 2017.

Information Disclosure Statement
5. The Information Disclosure Statements filed on 4 June 2020, 13 April 2021, 9 August 2021, 3 September 2021, 14 October 2021, 10 February 2022, 13 June 2022 and 2 November 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. The Information Disclosure Statement filed on 24 March 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered in part. Reference AN was not considered because a legible copy of the foreign patent was not provided. A signed copy of list of references cited from each IDS is included with this Office Action.

Drawings
6. The drawings filed 4 June 2020 are accepted.

Nucleotide and/or Amino Acid Sequence Disclosures
7. REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Specifically, the nucleotide sequences in paras. [0084], [0089] and [0090] of the instant specification are 10 or more nucleotides long and are not identified by a sequence identifier. 
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
8. The disclosure is objected to because of the following informalities: 
Para. [0013] recites “[fig.1]Fig. 1 … [fig.2]Fig. 2 … [fig.3]Fig. 3 … [fig.4]Fig. 4 … [fig.5]Fig. 5”, which has duplicates of the figure identifiers. The paragraph should be amended to recite “Fig. 1 … Fig. 2 … Fig. 3 … Fig. 4 … Fig. 5” to remove the duplicate identifiers.
Paras. [0084], [0089] and [0090] contain a nucleotide sequence that is 10 or more nucleotides long and thus require a sequence identifier but no sequence identifiers are present.
Appropriate correction is required.

Claim Objections
9. Claim 6 is objected to because of the following informalities: The commas in lines 6 and 12 should be deleted as the phrase “for the primer a putative number of reads based on a nucleotide sequence of the index sequence in accordance with an estimation formula that designates the putative number of reads as a purpose variable and a type of a nucleotide in the index sequence as an explanatory variable” is not a parenthetic expression of the claim, but instead is the clause for the term calculating.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10. Claims 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6, and those claims dependent therefrom, recite “calculating, for the primer a putative number of reads based on a nucleotide sequence of the index sequence in accordance with an estimation formula that designates the putative number of reads as a purpose variable and a type of a nucleotide in the index sequence as an explanatory variable”. It is unclear if the explanatory variable of the estimation formula is intended to rely on the type of only a single nucleotide in the index sequence, of which there can be 5 to 15 nucleotides, or if the explanatory variable of the estimation formula is intended to rely on the type of nucleotide for each of the nucleotides in the index sequence, of which there can be 5 to 15 nucleotides. For examination purposes, it is interpreted that the explanatory variable of the estimation formula is intended to rely on the type of nucleotide for each of the nucleotides in the index sequence, of which there can be 5 to 15 nucleotides.
Claim 6, and those claims dependent therefrom, recite “to design a nucleotide sequence as a nucleotide sequence of the index sequence where the putative number of reads calculated exceeds a given level”. It unclear if this limitation is intended to be a functional limitation of the calculating step or is merely an intended use of the calculating step. Given that the subsequent step of the method recites synthesizing a nucleotide sequence comprising the designed nucleotide sequence, it is interpreted that this limitation is intended to be a functional limitation of the calculating step. However, even interpreted as a functional limitation, this limitation is unclear because it is not clear what scope of steps is encompassed is using this method of calculation in order to design a nucleotide sequence as the index sequence beyond that the calculated putative number of reads exceeding a given level. It is unclear if this step is intended to require calculating a putative number of reads for multiple possible index sequences to select the proper index sequence, if the calculations are done on a nucleotide by nucleotide basis to identify each nucleotide of the sequence or if there is some other method of using the putative number of reads to design a nucleotide sequence. For examination purposes, it is interpreted that designing a nucleotide sequence require calculating a putative number of reads for multiple possible index sequences to select the proper index sequence from index sequences that have a putative number of reads that exceed a threshold level.
Claim 6, and those claims dependent therefrom, recite “synthesizing a nucleotide sequence comprising the nucleotide sequence designed in (i)). It is unclear if the synthesized nucleotide sequence is intended to be the primer recited in the preamble of the claim and therefore must also include SED ID Nos 1 and 2 and the designed index sequence or if the synthesized nucleotide sequence can be any nucleotide sequence and is only required to include the sequence of the designed index sequence. For examination purposes, it is interpreted that the synthesized nucleotide sequence is intended to be the primer recited in the preamble of the claim and therefore must also include SED ID Nos 1 and 2.
Claim 9 recites “wherein the given level is from 15,000 to 25,000”. It is unclear if this limitation is intended to require that a single value selected from 15,000 to 25,000 is the given level or if the given level is now intended to a range of values from 15,000 to 25,000. For examination purposes, it is interpreted that this limitation is intended to require that a single value selected from 15,000 to 25,000 is the given level. It is suggested to amend the claim to recite “wherein the given level is selected from 15,000 to 25,000” to overcome this rejection in light of the interpretation for examination. 

Conclusion
11. No claims are allowed.

12. It is noted that claims 6-10 are found to be subject matter eligible even though the claims recite a mathematical concept in the claims because the claims integrate the recited judicial exception into a practical application that is a particular transformation of nucleotides via synthesis into a particular nucleotide sequence of the primer with the designed index sequence.

13. It is further noted that claims 6-10 are free from the prior art as the prior art fails to teach or suggest “calculating, for the primer a putative number of reads based on a nucleotide sequence of the index sequence in accordance with an estimation formula that designates the putative number of reads as a purpose variable and a type of a nucleotide in the index sequence as an explanatory variable to design a nucleotide sequence as a nucleotide sequence of the index sequence where the putative number of reads calculated exceeds a given level”. The following is a summary of the closest prior art available:
Yoon et al. (“PrimerDesign-M: a multiple-alignment based multiple primer design tool for walking across variable genomes” Bioinformatics, 2015, 31(9), pgs. 1472-1474) discloses a program that designs primer in which DNA barcode tags, i.e. index sequences, can be added (pg. 1473, col. 1, paras. 1-3). However, Yoon et al. does not disclose calculating a putative number of reads based on the index sequences as claimed in the above limitation.
Mallona et al. (“pcrEfficiency: a Web tool for PCR amplification efficiency prediction” BMC Bioinformatics 2011, 12:404, pgs. 1-7) discloses a web tool that uses a statistical approach in order to predict PCR efficiencies for primers using a general additive model (pg. 2, col. 2, para. 1 to pg. 6, col. 1, last para.). However, Mallona et al. does not disclose calculating a putative number of reads for a primer based on an index sequence of the primer using the claimed estimation formula above.
 Kӓmpke et al. (“Efficient primer design algorithms” Bioinformatics 2001, vol. 17, no. 3, pgs. 214-225) discloses methods for designing standard PCR primers but does not disclose the above mentioned claim limitation in the instant claims.
Kozarewa et al. (“96-Plex Molecular Barcoding for the Illumina Genome Analyzer”, High-Throughput Next Generation Sequencing: Methods and Applications, Young Min Kwon and Steven C. Ricke (eds.), Methods in Molecular Biology, 2011, vol. 733, pgs. 279-298) discloses a barcoding method for primers for Illumina sequencing that utilizes 8 bp long tags but these tags are designed using Hamming codes and there is no mention of calculating a putative number of reads based on the claimed estimation formula to design the barcode.
Best et al. (“Computational analysis of stochastic heterogeneity in PCR amplification efficiency revealed by single molecule barcoding” Nature Scientific Reports 2015, 5:14629, pgs. 1-13) discloses an analysis of amplification efficiency in molecular barcoding to try and identify a basis for heterogeneity. Best et al. discloses that their data suggests that the sequence of ligated barcodes is not the cause of observed differential application (pg. 11, para. 5). Therefore, Best et al. does not teach or suggest the claimed estimation formula.
O’Donnell et al. (“Indexed PCR Primers Induce Template-Specific Bias in Large-Scale DNA Sequencing Studies” PLOS ONE 2016, 11(3), e0148698, pgs. 1-11) discloses that index primers cause substantial template sequence-specific bias in amplification but instead utilize a double PCR approach to alleviate this issue. O’Donnell et al. does not teach nor suggest the above limitation of the instant claims.
Frank et al. (“BARCRAWL and BARTAB: software tools for the design and implementation of barcoded primers for highly multiplexed DNA sequencing” BMC Bioinformatics 2009, 10:362, pgs. 1-13) discloses software for designing primers including barcodes but does not include using the claimed estimation formula in the instant claims in their software for designing primers include barcodes. 

E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/            Primary Examiner, Art Unit 1672